IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :      NO. 158
                                                   :
AMENDMENT OF RULE 1.15 OF                          :      DISCIPLINARY RULES
THE PENNSYLVANIA RULES                             :
OF PROFESSIONAL CONDUCT                            :      DOCKET
                                                   :
                                                   :



                                                  ORDER


PER CURIAM

      AND NOW, this 30th day of April, 2018, upon the recommendation of the
Pennsylvania Interest on Lawyers Trust Account Board; the proposal having been
submitted for public comment in the Pennsylvania Bulletin, 47 Pa.B. 1122 (February 25,
2017) and 47 Pa.B. 2181 (April 15, 2017):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1.15 of the Pennsylvania Rules of Professional Conduct is amended in the
attached form.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments herein shall be effective in 60 days.

Additions are shown in bold and are underlined.